Citation Nr: 0323648	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-07 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1975, and from November 1975 to June 1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2002, the Board denied 
the veteran's claim; he thereafter appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by means of an Order issued in February 2003, 
vacated the Board's decision and remanded the case to the 
Board.  In May 2003, the Board remanded this case to the RO.  
The requested actions have been completed, and the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran was born in September 1953, has indicated 
that he has a high school education and 24 months of training 
as an electrician, and has reported that he last worked in 
August 2000.

2.  The veteran's permanent disabilities are generalized 
arthralgias, which are 20 percent disabling; status post 
colectomy for polyps, which is 10 percent disabling; status 
post adenoma of the duodenum, which is 10 percent disabling; 
and depression, which is 10 percent disabling.  The veteran's 
disabilities are rated as 40 percent disabling when 
considered on a combined basis.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment that is 
consistent with his age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17, and Part 
4, Diagnostic Codes 6354, 7329, 7344-7804, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statement of the Case issued in the development 
of this appeal.  In addition, the RO, in June 2003, pursuant 
to the Board's May 2003 remand, advised him that he was to 
notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  The Board accordingly finds that he was advised as 
to what evidence was needed to establish entitlement to the 
benefits sought, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA.  The Board specifically notes that he did 
not respond to the RO's request, in June 2003, that he 
furnish VA with additional evidence and information.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Entitlement to Nonservice-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last through the remainder of that person's life.  
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (2002).



There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first method is to establish that the 
veteran has a lifetime impairment that is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1502(a)(1) (West 
2002); 38 C.F.R. §§ 3.340(a), 4.15 (2002).  Alternatively, a 
veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent evaluation, 
by establishing that he in particular (as opposed to the 
average person) has a lifetime impairment precluding him from 
securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. § 4.17 
(2002).  Under this analysis, if there is only one such 
disability, it must be ratable as at least 60 percent 
disabling, and if there are two or more disabilities, there 
must be at least one disability ratable as at least 40 
percent disabling, with a combined disability rating of at 
least 70 percent.

In addition, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
application of the schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
"extraschedular" basis if the veteran is subjectively found 
to be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17 (2002).

The Board initially notes that the veteran served for at 
least 90 days during a period of war, and thus satisfies that 
threshold requirement.

The severity of generalized arthralgias is ascertained by the 
application of Diagnostic Code 6354 of the Schedule, which 
stipulates that debilitating fatigue or a combination of 
other signs and symptoms that wax and wane, but which result 
in periods of incapacitation of at least one but less than 
two weeks in yearly total duration, or the presence of 
symptoms that are controlled by continuous medication, 
warrants a 10 percent rating.  Symptoms that are nearly 
constant and which restrict routine daily activities by less 
than 25 percent of the pre-illness level, or which wax and 
wane and which result in periods of incapacitation of at 
least two weeks but less than four weeks in yearly total 
duration, warrant a 20 percent rating.  Symptoms that are 
nearly constant and which restrict routine daily activities 
to 50 to 75 percent of the pre-illness level, or which wax 
and wane and which result in periods of incapacitation of at 
least four weeks but less than six weeks in yearly total 
duration, warrant assignment of a 40 percent rating.

VA treatment records reflect ongoing complaints of joint 
pain, while an October 2000 statement from a private 
physician indicates that the veteran was restricted to 
lifting no more than 10 pounds, and from pushing, pulling or 
bending; diagnoses included neuropathy, back pain, and post-
traumatic arthritis.  However, the report of a January 2002 
VA examination reflects that the veteran had generalized 
joint pains and arthralgias for 20 years, but never had any 
evidence of arthritis, with all X-rays being normal.  Nerve 
conduction studies were also normal.  The examination report 
reflects that the veteran had been told that he might have 
fibromyalgia, although there was no point tenderness.  The 
veteran indicated that he had been unemployed for 
approximately one year primarily because of arthralgia.  On 
physical examination there was normal range of motion in all 
joints with no evidence of synovitis.  The report indicates 
diagnoses to include generalized arthralgias of unknown cause 
with minimal limitation.

The RO has assigned a 20 percent evaluation under Diagnostic 
Code 6354 for the veteran's generalized arthralgias.  In 
light of medical evidence indicating that X-rays have been 
normal, and that the veteran does not have any evidence of 
arthritis, that nerve conduction is shown to be normal, that 
there is only minimal impairment or limitation due to 
arthralgias with normal range of motion in all joints, the 
Board finds that a preponderance of the evidence is against 
an evaluation greater than the 20 percent assigned.  There is 
no competent medical evidence that would indicate that the 
veteran's arthralgias would restrict routine daily activities 
to only 50 to 75 percent of pre-illness level, or that they 
would result in periods of incapacitation of at least four 
weeks duration yearly.

The veteran's status post colectomy for polyps has been 
evaluated under the provisions of Diagnostic Code 7329 of the 
Schedule.  Under these criteria, resection of the large 
intestine with slight symptoms warrants a 10 percent 
evaluation, with a 20 percent rating for moderate symptoms.

The report of the veteran's January 2002 VA examination shows 
that in 1990 he underwent a total colectomy for polyps, and 
that the only symptom thereafter has been rapid transit of 
stool, which narcotics help control.  In view of the fact 
that this is his only identified symptom, the Board must 
conclude that the preponderance of the evidence is against 
finding that the veteran experiences more than slight 
symptoms that are residual to his colectomy.

The veteran's status post adenoma of the duodenum has been 
evaluated as 10 percent disabling under Diagnostic Codes 7344 
and 7804.  Diagnostic Code 7344 provides that benign growths 
in any part of the digestive system will be rated on the 
basis of interference with digestion.  The report of the 
January 2002 VA examination, however, indicates that an 
abdominal examination, while noting the presence of healed 
abdominal surgical scars, was otherwise negative.  Bowel 
sounds were normal and there was no tenderness.  There is no 
indication that this disability interferes in any manner with 
the veteran's digestion.  

The January 2002 VA examination report also indicates that 
the veteran's abdominal scars were painful.  Under Diagnostic 
Code 7804 (under the provisions that were in effect both 
prior to August 30, 2002, and those that became effective as 
of that date), scars that were superficial and painful on 
observation (or, as of August 30, 2002, on examination), 
warrant a 10 percent evaluation.  The 10 percent rating that 
has been assigned for these scars is therefore the maximum 
evaluation that may be assigned for the veteran's status post 
adenoma of the duodenum.

The veteran's depression has been evaluated as 10 percent 
disabling under Diagnostic Code 9440 of the Schedule.  Under 
Diagnostic Code 9440, a 10 percent evaluation will be 
assigned where there is occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned where there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily with 
routine behavior, and normal self-care and conversation), due 
to such symptoms as depressed mood, suspiciousness, no more 
than weekly panic attacks, chronic sleep impairment, or mild 
memory loss.

The report or a January 2002 VA psychiatric examination shows 
that the veteran's claims file had been reviewed.  The 
veteran had indicated that he was taking medication and 
having difficulty sleeping.  He was alert and oriented in all 
four spheres, had good eye contact, was quite talkative and 
had an "all right" mood.  His thought process was coherent 
and his thought content was negative for suicidal or 
homicidal ideations.  There was no overt psychosis.  Insight 
and judgment were described as adequate, and cognitive 
function was intact.  His affect, however, was mildly 
constricted.  The report indicates diagnoses to include 
adjustment disorder with depressed mood, chronic, related to 
physical condition and divorce.  A Global Assessment of 
Functioning (GAF) score of 63 was indicated.

The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, indicates that a GAF score of 61 to 70 is 
reflective of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but with 
"pretty well" functioning generally with some meaningful 
interpersonal relationships.

In view of the fact that the veteran has been assigned a GAF 
score of 63, and that his insight and judgment are adequate, 
the Board finds that a preponderance of the evidence is 
against finding that he experiences more than mild 
occupational and social impairment due to his depression.  
Assignment of an evaluation greater than 10 percent for his 
depression is not warranted.



On the basis of the above evaluations, the veteran's combined 
evaluation is 40 percent; see 38 C.F.R. § 4.25 (2002).  His 
disabilities are objectively determined not to be 
representative of a total, 100 percent, schedular evaluation 
under 38 C.F.R. § 4.15.  Similarly, the veteran has not 
demonstrated that he has the permanent loss of use of his 
hands, feet, or eyes, as is required under 38 C.F.R. § 4.15.  
On the basis of the objective "average person" standard of 
review, therefore, a permanent and total disability 
evaluation is not appropriate.

Moreover, the veteran does not satisfy the criteria for a 
permanent and total schedular evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  He does not have only one disability, 
which would need to be evaluated as at least 60 percent 
disabling, nor are the several disabilities he does exhibit 
warrant a combination of ratings (a combined 70 percent, with 
one disability rated as at least 40 percent disabling) that 
would satisfy the criteria of 38 C.F.R. §§ 4.16(a) and 4.17.

The Board, like the RO, has also considered whether a 
permanent and total disability rating for pension purposes 
can be awarded under 38 C.F.R. § 3.321(b)(2).  With respect 
to the subjective factors bearing on the veteran's possible 
entitlement to pension benefits, such as age, education, and 
occupational background, the Board notes that the veteran was 
born in 1953, has a high school education, and has two years 
training as an electrician.  He has reported occupational 
experience as a dockworker and checker, in assembly, and as a 
forklift operator.  He has not shown that his present 
condition renders him per se unemployable under either the 
average person standard or on an individual basis.  Although 
he complains of various body pains, the medical evidence 
shows that he retains full range of motion in all joints.  
Likewise, the medical evidence shows that he experiences only 
minimal impairment from either his psychiatric disability or 
his gastrointestinal disabilities.  The Board accordingly 
concludes that a preponderance of the evidence is against 
finding that he has presented such an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(2).  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

